

113 HR 3236 IH: Hold Congress Accountable Act
U.S. House of Representatives
2013-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3236IN THE HOUSE OF REPRESENTATIVESOctober 2, 2013Mr. Schrader (for himself and Ms. Gabbard) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo reduce the annual rate of pay of Members of Congress if a Government shutdown occurs during a year, and for other purposes.1.Short titleThis Act may be cited as the Hold Congress Accountable Act.2.Requiring reduction of pay of Members of Congress if government shutdown occurs(a)Reduction of Pay for Each Day of Government ShutdownIf on any day during a year a Government shutdown is in effect, the annual rate of pay applicable under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 31) with respect to each Member of Congress for the year shall be reduced by an amount equal to the product of—(1)an amount equal to one day’s worth of pay under such annual rate; and(2)the number of 24-hour periods during which the Government shutdown is in effect.(b)Effective dateThis section shall apply with respect to days occurring after the date of the regularly scheduled general election for Federal office held in November 2014.3.Special rule for one hundred thirteenth congress(a)Holding Salaries in EscrowIf on any day during the One Hundred Thirteenth Congress a Government shutdown is in effect, the payroll administrator of that House of Congress shall—(1)withhold from the payments otherwise required to be made with respect to a pay period for the compensation of each Member of Congress who serves in that House of Congress an amount equal to the product of—(A)an amount equal to one day’s worth of pay under the annual rate of pay applicable to the Member under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 31); and(B)the number of 24-hour periods during which the Government shutdown is in effect which occur during the pay period; and(2)deposit in an escrow account all amounts withheld under paragraph (1).(b)Release of amounts at end of the CongressIn order to ensure that this section is carried out in a manner that shall not vary the compensation of Senators or Representatives in violation of the twenty-seventh article of amendment to the Constitution of the United States, the payroll administrator of a House of Congress shall release for payments to Members of that House of Congress any amounts remaining in any escrow account under this section on the last day of the One Hundred Thirteenth Congress.(c)Role of secretary of the treasuryThe Secretary of the Treasury shall provide the payroll administrators of the Houses of Congress with such assistance as may be necessary to enable the payroll administrators to carry out this section.(d)Payroll administrator definedIn this section, the payroll administrator of a House of Congress means—(1)in the case of the House of Representatives, the Chief Administrative Officer of the House of Representatives, or an employee of the Office of the Chief Administrative Officer who is designated by the Chief Administrative Officer to carry out this section; and(2)in the case of the Senate, the Secretary of the Senate, or an employee of the Office of the Secretary of the Senate who is designated by the Secretary to carry out this section.(e)Exception for Days Occurring After General ElectionThis section does not apply with respect to any day during the One Hundred Thirteenth Congress which occurs after the date of the regularly scheduled general election for Federal office held in November 2014.4.Determination of Government shutdownFor purposes of this Act, a Government shutdown shall be considered to be in effect if there is a lapse in appropriations for any Federal agency or department as a result of a failure to enact a regular appropriations bill or continuing resolution.5.Member of Congress definedIn this Act, the term Member of Congress means an individual serving in a position under subparagraph (A), (B), or (C) of section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 31).